Lazer, J., dissents in part and concurs in part, with the following memorandum:
The three plaintiffs in this action seek to sue on behalf of a class consisting of all 3,700 former customers of Selden Sanitary Corp. Selden is a private corporation which, under town franchise (see Transportation Corporations Law, art 10), previously owned and operated a sewage disposal system in the Stony Brook area of the Town of Brookhaven. The complaint demands, inter alia, a declaration that the sewer rates utilized by Selden were illegal and for recovery of sewer rents paid by Selden pursuant to those rates. While I agree with my colleagues that those customers who already have litigated to judgment with Selden or are in the process of doing so should not be permitted to join the class, I disagree with the majority’s refusal to grant class action certification to customers who have not paid their sewer rents but are not in litigation with Selden. The majority posits its refusal to grant class action status to this group of over 3,500 potential plaintiffs on the fact that in an action previously brought by Selden against certain of its customers (see Selden Sanitary Corp. v Elstroth, 69 AD2d 402), this court rejected Selden’s motion to have those defendants represent a class consisting of all those who had not paid their sewer rents. Because of Elstroth, my colleagues now conclude that the granting of class action status to the instant plaintiffs will open up all the members of the plaintiff class to counterclaims by Selden, something which the majority deems precluded by this court’s earlier refusal to create a defendant class. My brothers thus conclude that class action status must be denied the plaintiffs because it had not been shown to be superior to other methods of adjudicating the controversy (see CPLR 901, subd a, par 5). I disagree. Collateral estoppel is a flexible doctrine which should not be rigidly *616or mechanically applied (see Gilberg v Barbieri, 53 NY2d 285, 292; Schwartz v Public Administrator of County of Bronx, 24 NY2d 65, 73). In Elstroth, this court decided it would be unfair to subject those who had not paid their sewer rents to the threat of money judgments as a defendant class when there was considerable doubt as to whether the class representatives Selden had named and sued would be able to adequately represent the unnamed class members. Here, however, the intention is to have the customers act as class action plaintiffs through certain representatives who have shown they will fairly and adequately protect the interests of the class (see CPLR 901, subd a, par 4). Customers who do not care to join the class action obviously cannot be subject to a class action counterclaim by Selden. Denial of class action status to this group of customers has the potential of providing the Suffolk County District Court with over 3,500 law suits. Since it was the clear intent of the Legislature that CPLR article 9 be used to “achieve economies of time, effort, and expense and promote uniformity of decision as to persons similarly situated” (Friar v Vanguard Holding Corp., 78 AD2d 83, 97), I see no justification for depriving the nonpayers of a forum in which to jointly litigate the question of legality if they care to do so. It is hardly likely that the sums of money involved for each customer would permit any individual customer to litigate that issue properly (see Friar v Vanguard Holding Corp., supra, pp 93-95). Finally, I cannot agree with my brethren that fully paid customers who would seek refunds from Selden based on the alleged nullity of the rate increase granted in 1977 should be denied class action status solely because the attorney in the current action has made no request to have that group certified separately from the rest of the class. Plaintiffs’ definition of the class is not binding upon the court in which the action is brought. Once there has been a determination that a partial class action is appropriate, the court may fashion its order permitting the maintenance of the class action and describing the subclasses which are subject to class action treatment (see CPLR 906, subd 2; Friar v Vanguard Holding Corp., supra, p 100). In sum, I vote to grant class action certification to include all the former customers who have claims against Selden, except for those whose cases already have gone to judgment or who are in present litigation with Selden in another forum.